OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




9/18/2015                                                COA No. 02-15-00034-CR
SEWELL, LARRY GENE            Tr. Ct. No. 0248756D                     PD-0769-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             LARRY GENE SEWELL
                             CLEMENTS UNIT - TDC #408290
                             9601 SPUR 591
                             AMARILLO, TX 79107-9606
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




9/18/2015                                                COA No. 02-15-00034-CR
SEWELL, LARRY GENE            Tr. Ct. No. 0248756D                     PD-0769-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




9/18/2015                                                COA No. 02-15-00034-CR
SEWELL, LARRY GENE            Tr. Ct. No. 0248756D                     PD-0769-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




9/18/2015                                                COA No. 02-15-00034-CR
SEWELL, LARRY GENE            Tr. Ct. No. 0248756D                     PD-0769-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             DISTRICT ATTORNEY TARRANT COUNTY
                             SHAREN WILSON
                             401 WEST BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *